Name: ECSC Council of Ministers: Decision concerning the terms of reference and rules of procedure of the Mines Safety Commission
 Type: Decision
 Subject Matter: organisation of work and working conditions;  EU institutions and European civil service;  politics and public safety;  coal and mining industries;  economic analysis
 Date Published: 1957-08-31

 Avis juridique important|41957D0831(01)ECSC Council of Ministers: Decision concerning the terms of reference and rules of procedure of the Mines Safety Commission Official Journal 028 , 31/08/1957 P. 0487 - 0490 Finnish special edition: Chapter 5 Volume 1 P. 0003 Swedish special edition: Chapter 5 Volume 1 P. 0003 Danish special edition: Series I Chapter 1952-1958 P. 0050 English special edition: Series I Chapter 1952-1958 P. 0050 Greek special edition: Chapter 05 Volume 1 P. 0003 Spanish special edition: Chapter 05 Volume 1 P. 0003 Portuguese special edition Chapter 05 Volume 1 P. 0003 DECISION concerning the terms of reference and rules of procedure of the Mines Safety Commission Having noted the recommendations adopted by the Conference on Safety in Coal Mines and the proposals submitted by the High Authority in the light of the final report of this Conference, which constitute a useful basis for the improvement of safety in coal mines; Having regard to their decisions taken at the 36th and 42nd Sessions of the Council on 6 September 1956 and 9 and 10 May 1957 to create the Mines Safety Commission; THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES, MEETING WITHIN THE SPECIAL COUNCIL OF MINISTERS, - define the terms of reference of that Safety Commission as follows: 1. The Safety Commission shall follow developments in safety in coal mines, including safety regulations made by the public authorities, and shall assemble the necessary information on progress made and practical results obtained, particularly in the field of accident prevention. In order to obtain the necessary information, the Safety Commission shall apply to the Governments concerned. The Safety Commission shall make use of the information in its possession, and shall submit proposals to the Governments for the improvement of safety in coal mines. 2. The Safety Commission shall assist the High Authority in seeking a method of compiling comparable statistics on accidents. 3. The Safety Commission shall ensure that the appropriate information assembled by it is swiftly communicated to the quarters concerned (in particular the administrative bodies in mines, and employers' and workers' organisations). 4. The Safety Commission shall, by regular contact with the Governments, keep itself informed of steps taken to follow up proposals made by the Conference on Safety in Coal Mines, and also those drawn up by itself. 5. The Safety Commission shall propose such studies and research as seem to it to be most appropriate for improving safety, and shall specify how best they may be put into effect. 6. The Safety Commission shall facilitate the exchange of information and of experience between the persons responsible for safety, and shall propose measures appropriate to such end (e.g. study visits, setting up of documentation services). 7. The Safety Commission shall propose suitable measures for establishing the necessary liaison between the rescue services of the Community countries. 8. The Safety Commission shall submit an annual report to the Governments meeting within the Council, and to the High Authority, on its activities and on developments in the field of safety in the coal mines of the various Member States. At such time it shall in particular study the statistics compiled on the subject of accidents and incidents in coal mines: - lay down the rules of procedure for this Commission which are annexed to the present Decision, - request the High Authority to ensure that this Commission commence work with the least possible delay. This Decision was adopted at the 44th Session of the Council, held on 9 July 1957. For the Council The President J. REY ANNEX RULES OF PROCEDURE of the Mines Safety Commission Chairmanship Article 1 The chairmanship of the Mines Safety Commission shall be held by a member of the High Authority of the European Coal and Steel Community. Article 2 The Chairman shall direct the work of the Safety Commission in conformity with the present rules of procedure. Composition Article 3 The Safety Commission shall have twenty-four members appointed by the Governments (i.e. for each country four members consisting of two representatives of the national governments and one representative of employers and workers respectively). Each Government shall communicate, in writing, to the Chairman, the list of names of the members whom it has appointed. Any alterations to that list shall be notified to the Chairman. For every meeting of the Safety Commission each Government may appoint one or two advisers, whose names shall be communicated to the Chairman. Participation of the International Labour Organisation Article 4 Representatives of the International Labour Organisation shall be invited to participate in the work of the Safety Commission in an advisory capacity. Participation of the United Kingdom Article 5 Delegates appointed by the Government of the United Kingdom may participate in the work of the Safety Commission as observers. Organisation A. SELECT COMMITTEE Article 6 A Select Committee is hereby set up, composed of the Government representatives on the Safety Commission. Article 7 The Chairman of the Safety Commission shall be Chairman of the Select Committee. Article 8 The task of the Select Committee shall be to ensure permanent liaison between the governments of Member States on the one hand, and between the latter and the Safety Commission on the other, particularly for the purpose of achieving a useful exchange of information. It shall supervise the preparation of the work of the Safety Commission. Article 9 The Chairman shall convene the Select Committee. The Select Committee shall be convened by the Chairman whenever at least three Government representatives request a meeting. B. WORKING PARTIES Article 10 In order to examine certain questions of a technical nature, the Safety Commission or the Select Committee may set up working parties composed of experts. Article 11 The working parties shall determine their own working methods. Article 12 The results of the work of the working parties, presented in the form of reports, shall be put before the Select Committee. It shall submit such reports to the Safety Commission together with the opinions of the Committee members. In the event of differences of opinion within the working parties, note shall be taken of the opinions expressed together with the names of the experts expressing them. Secretarial services Article 13 The High Authority shall provide secretarial services for the Safety Commission, the Select Committee and the working parties. The secretarial services shall be directed by an official of the High Authority, appointed as secretary. All documents shall be drafted in the four official languages of the Community. Operation Article 14 The Chairman shall draw up the draft agenda, and the dates of meetings, after consultations with the members of the Select Committee. Article 15 When requested, the Chairman shall grant leave to speak to the members of the Safety Commission, to representatives of the International Labour Organisation and to United Kingdom observers. The Chairman may grant advisers leave to speak. Article 16 The members of the High Authority shall be entitled to participate in, and to speak at meetings of, the Safety Commission and of the Select Committee. The Chairman may be accompanied by advisers, to whom he may grant leave to speak. Article 17 When the Safety Commission or the Select Committee shall consider it desirable to assemble information relating to the various aspects of safety in mines, it shall address requests to this effect to the Governments of the Member States. Article 18 Proceedings shall only be valid if at least sixteen members are present. Resolutions shall be passed by a majority of the members present. However, proposals from the Safety Commission made in conformity with paragraph 1(3) of its terms of reference shall be approved by two-thirds of the members present ; such proposals shall carry at least thirteen votes. Any dissenting opinions shall be brought to the notice of the Governments, should the members concerned so request.